OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                             AUSTIN




Honorable Charles H. Theobald
County Attorney, Galveston County
Galveston, Texas
Dear Mr. Theobald:
                    Opinion Nor O-1080
                    Re: App+i$ion of
                        Legislature,to
          We have for aoknowled
1939, wherein you request the
the constructionto be given
islature,Regular Session, i
school distriots.


Sherman, Texas, t
reaohed the oonol                             body of the common
school aistriot 0                             given the power to
                                             orem taxes might adopt
                                          of Senate Bill 402, since
                                         &mental subdivisionof
                                         t not be oonferred;upon
                                         visionn as used $n:the
                                          Bill 402 is in our opin-
                                           rather than as bescrip-
                                         & oliaraoterto those ex-


                        oh opinion,being Opinion No* O-980, is

                                            Yours very truly

APPROVED JOL 8, 1939                  ATTORI'CfYGENERA&OF'iXXAS


                                                     ,-
FIRST ASSISTANT                       BY
ATTORNEY GENERAL                                 R. W. Falrohild
                             APPROVED                  Assistant
                             OPINION
                            COIkfKmlm
RWF:PBP                    BYnrrrrntrl
                               . .
                                   N'